On Motion to Dismiss.
The opinion of the court was delivered by
Egan, J.
The appellee moves to dismiss this appeal upon two grounds. First: Because the amount in dispute is less than five hundred dollars.
*251Second: Because of the insufficiency in amount of the bond for appeal. It is only necessary to notice the first ground.
This suit is by injunction to restrain the execution of a judgment of a justice of the peace under the landlord and tenants’ act, and for four hundred and fifty dollars damages. The only issues presented are an amount of damages less than five hundred dollars, and the possession of real estate of the value of which possession there is no allegation, or other evidence, in the record. This appeal is from a judgment dissolving the injunction and nonsuiting the plaintiff. Taking the present record as a guide, this court is without jurisdiction.
It is therefore ordered that this appeal be dismissed at the cost of the appellant.